NOT FOR PUBLICATION


                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY




 BRIAN TAYLOR a/k/a BRAS DOBANE,
                                                                 Civil Action No. 19-18602
                Plaintiff
                                                                   OPINION & ORDER
         V.


 RANDALL L. STEVENSON, et al.,

                Defendants.




John Michael Vazguez, U.S.D.J.

        Plaintiff Brian Taylor seeks to bring this action informapauperis pursuant to 28 U.S.C.       §
1915. D.E. 1. For the reasons discussed below, the Court GRANTS his application to proceed in

formapauperis but DISMISSES the Complaint pursuant to 28 U.S.C.          §   1915(e)(2)(B).

       Under Section 1915, this Court may excuse a litigant from prepayment of fees when the

litigant “establish[esj that he is unable to pay the costs of his suit.” Walker    i’.   People Express

Airlines, Inc., 886 F.2d 598, 601 (3d Cir. 1989). Plaintiff sufficiently establishes his inability to

pay, and the Court grants his application to proceed informa pauperis without prepayment of fees

and costs.

       When allowing a plaintiff to proceed in farina pauperis the Court must review the

complaint and dismiss the action if it determines that the action is frivolous, malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief against a defendant who

is immune.      28 U.S.C.     §   19I5(e)(2)(B).    When considering dismissal under Section
191 5(e)(2)(B)(ii) for failure to state a claim on which relief can be granted. the Court must apply

the same standard of review as that for dismissing a complaint under Federal Rule of Civil

Procedure 12(b)(6). Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012).

        To state a claim that survives a Rule I 2(b)(6) motion to dismiss, a complaint must contain

“enough facts to state a claim to relief that is plausible on its face.” Bell AiL Corp. v. Twombly,

550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft   i’.   Jqbal, 556 U.S. 662, 678 (2009). Although the plausibility standard “does

not impose a probability requirement, it does require a pleading to show more than a sheer

possibility that a defendant has acted unlawfully.” Connellv     1’.   Lane Const. Corp., 609 F.3d 780,

786 (3d Cir. 2016) (internal quotation marks and citations omitted). As a result, a plaintiff must

“allege sufficient facts to raise a reasonable expectation that discovery will uncover proof of her

claims.” Id. at 789. In other words, although a plaintiff need not plead detailed factual allegations,

“a plaintiff’s obligation to provide the grounds of his entitlement to relief requires more than labels

and conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Bell

ML Corp., 550 U.S. at 555 (internal quotations omitted).

       Because Plaintiff is proceeding pro se, the Court construes the Complaint liberally and

holds it to a less stringent standard than papers filed by attorneys. Haines v. Kerner, 404 U.S. 519,

520 (1972). The Court, however, need not “credit apro se plaintiffs ‘bald assertions’ or ‘legal

conclusions.” Grohs v. Yatauro, 984 F. Supp. 2d 273, 282 (D.N.J. 2013) (quoting Morse v. Lower

Merion Sch. Din, 132 F.3d 902, 906 (3d Cir. 1997)).

       Plaintiff’s Complaint states that he is bringing constitutional civil rights claims against the

Chief Executive Officers of AT&T, Direct TV, and Wamermedia. Compl. at 6, D.E. 1. Plaintiff



                                                    2
alleges that he has been the subject of continuous surveillance since 2002 and that Defendants have

overseen this surveillance. Plaintiff contends that this surveillance constitutes an invasion of his

privacy. Id. at 7.

        The Court construes Plaintiffs Complaint as bringing claims pursuant to 42 U.S.C.    § 1983,
which provides individuals with a cause of action for certain violations of constitutional rights.

See 42 U.S.C.   § 1983. In order to state claim under Section 1983, a plaintiff must demonstrate
that “(1) a person deprived him of a federal right; and (2) the person who deprived him of that right

acted under color of state or territorial law.” Burt v. CFG Health Sys., No. 15-2279, 2015 WL

1646849, at *2 (D.N.J. Apr. 14, 2015). “There is no liability under     § 1983 for those not acting
under color of law.” Grornan v. Township of Manalapan, 47 F.3d 628, 638 (3d Cir. 1995).

“Section 1983, thus, protects against constitutional violations by the State, but ‘not against wrongs

done by individuals.” Surina v. S. River Rd. of Ethic., No. 17-2173, 2018 WL 1327111, at *3

(D.N.J. Mar. 15, 2018) (quoting United States v. Price, 383 U.S. 787, 799(1966)). In very limited

circumstances, however, a private citizen or entity may be liable under Section 1983 if a plaintiff

establishes “such a close nexus between the State and the challenged action that seemingly private

behavior may be fairly treated as that of the State itself.” Borrell v. Bloomsburg Univ., 870 F.3d

154, 160 (3d Cir. 2017) (quoting Leshko v. Servis, 423 F.3d 337, 339 (3d Cir. 2005)). Plaintiffs

Complaint provides no allegations that plausibly suggest that Defendants, who are private

individuals, acted under color of state law to deny Plaintiffs constitutional rights. As a result,

Plaintiff fails to state a Section 1983 claim.’




  As to Plaintiffs substantive allegations, even if Defendants were state actors subject to Section
1983, Plaintiffs Complaint fails to plead any facts by which the Court could reasonably conclude
that any constitutional violations occurred.
                                                  3
        When dismissing a case brought by a pro se plaintiff, a court must decide whether the

dismissal will be with prejudice or without prejudice, the latter of which affords a plaintiff with

leave to amend. Grayson v. Mayview State Hosp., 293 F.3d 103, 110-11 (3d Cir. 2002). The

district court may deny leave to amend only if(a) the moving party’s delay in seeking amendment

is undue, motivated by bad faith, or prejudicial to the non-moving party or (b) the amendment

would be futile. Adams v. Gould, Inc., 739 F.2d 858, 864 (3d Cir. 1984). Given Plaintiffs

allegations, it appears that any attempt at amendment would be futile. However, because Plaintiff

is proceeding prose and this is the Court’s initial screening, the Court will provide Plaintiff with

one additional opportunity to file an amended complaint. Therefore, the Court provides Plaintiff

thirty (30) days to file an amended complaint that cures the deficiencies set forth herein.

        If Plaintiff is proceeding pursuant to a legal theory other than those discussed herein, he

must set forth the basis for his claim and provide plausible factual allegations to support the claim.

If Plaintiff does not submit an amended complaint curing these deficiencies within thirty (30) days,

the dismissal will then be with prejudice. A dismissal with prejudice means that Plaintiff will be

precluded from filing any future suit against any present Defendant, concerning the allegations in

the Complaint.

        Accordingly, and for good cause shown,

        IT IS on this 10th day of October, 2019,

        ORDERED that pursuant to 28 U.S.C.         § 1915(a), Plaintiff Brian L. Taylor’s application
to proceed informapauperis is GRANTED; and it is further

       ORDERED that the Clerk of the Court is directed to file the Complaint without

prepayment of the filing fee; and it is further

       ORDERED that Plaintiffs Complaint is DISMISSED; and it is further



                                                   4
        ORDERED that Plaintiff is afforded thirty (30) days to file an amended complaint that

cures the deficiencies as set forth above. Failure to file an amended complaint within this time

will result in the entire case being dismissed with prejudice; and it is ffirther

       ORDERED that the Clerk of the Court shall mail a copy of this Opinion and Order to

Plaintiff by regular mail and by certified mail return receipt.



                                                                  g
                                                John’Michael Vazquez,V. S .cli.




                                                  5
